Citation Nr: 0102915	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to May 
1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 decision of the Gainesville, 
Florida, Department of Veterans Affairs (VA) Medical Center, 
which denied payment of unauthorized medical expenses.  This 
appeal arises from the VA Regional Office (RO) in St. 
Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran elected to use to use private medical 
facilities in preference to feasibly available VA facilities 
for that period of hospitalization from April 27, 1998, to 
May 5, 1998.

2.  From May 1, 1998, to May 11, 1998, the veteran's 
condition was not emergent.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of 
unauthorized medical expenses incurred from April 27, 1998, 
to May 11, 1998, are not met.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred from 
April 27, 1998, to May 11, 1998  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by VA, or of any medical 
services not previously authorized, including transportation 
(except prosthetic appliances, similar devices, and repairs), 
may be paid under the following circumstances:  (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services:  (1) for an adjudicated 
service-connected disability; (2) for nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; (3) for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability; (4) 
for any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is medically determined to 
be in need of hospital care or medical services for any of 
the reasons enumerated in § 17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. § 17.120 (2000).

The evidence shows that the veteran was admitted to Bay 
Medical Center in Panama City, Florida on April 26, 1998.  A 
CT scan showed lesions in the right front parietal area of 
the brain.  An April 27, 1998, medical report notes that the 
veteran desired to be transferred to the Gainesville, 
Florida, VA Medical Center.  However, the discharge summary 
prepared that same day shows that the veteran desired to 
transfer to Shands Teaching Hospital in Gainesville, Florida, 
for evaluation and possible palliative neurosurgical 
intervention and any other protocols for metastatic 
adenocarcinoma.

The veteran was transferred via ambulance and was admitted to 
the Shands Hospital at the University of Florida in 
Gainesville, Florida, on April 27, 1998, where he underwent a 
craniotomy on April 19, 1998.  The progress notes show that 
on April 30, 1998, he had no new problems.  He was awake, 
alert, and oriented.  He had left upper extremity 
monoparesis, but was neurologically stable.  Subsequent 
progress notes also show that he was stable and undergoing 
rehabilitative therapy.  On May 5, 1998, the progress notes 
show that the veteran was informed that his insurance company 
did not cover rehabilitative services.  The veteran notified 
the hospital that he had VA benefits and the case manager 
began to investigate options for treatment with VA.  The 
progress notes later record that VA did not have any beds 
available for rehabilitation and that the veteran did not 
qualify for acute hospitalization.

VA denied the veteran's claim of entitlement to payment or 
reimbursement of unauthorized medical expenses in a September 
1998 letter, and the veteran has perfected an appeal of that 
decision.

The Board finds that the criteria for entitlement to payment 
or reimbursement of unauthorized medical expenses are not met 
and the veteran's claim must be denied.  It is clear in this 
instance that the veteran elected to use private medical 
facilities in preference to feasibly available VA facilities 
for at least that period of hospitalization from April 27, 
1998, to May 5, 1998.  Only on May 5, 1998, when the veteran 
discovered that his insurance company would not pay for 
inpatient rehabilitation, did the Shands Hospital contact VA 
seeking to transfer the veteran.

The veteran has claimed that he contacted VA prior to being 
transferred from the Bay Medical Center in Panama City, 
Florida, and was informed that he could be treated in 
Gulfport, Mississippi.  He feels that VA facilities were not 
feasibly available as he was told to transfer to the facility 
in Gulfport, Mississippi, rather than the VA facility in 
Gainesville, Florida, where he desired to be treated.  
However, the Board finds that VA facilities were available 
for treatment, and the veteran elected not to use them.  The 
Board notes in this regard that Panama City, Florida, is 
closer to Gulfport, Mississippi, than Gainesville, Florida, 
and that the veteran had been directed to the nearer VA 
facility.  He elected not to use feasibly available VA 
facilities.

Therefore, the Board finds that the veteran does not meet the 
criteria for payment or reimbursement of unauthorized medical 
expenses for the period from April 27, 1998, to May 5, 1998, 
as he elected to use private facilities rather than feasibly 
available VA facilities.  The Board has used the date May 5, 
1998, as that was the first date where the evidence shows 
that the veteran, or the Shands Hospital acting on his 
behalf, may have sought to transfer to the VA facility in 
Gainesville, Florida.  The Board will not examine whether VA 
facilities were feasibly available subsequent to May 5, 1998, 
as payment or reimbursement of the unauthorized medical 
expenses incurred from May 1, 1998, to May 11, 1998, is 
denied below on the grounds that the treatment rendered was 
not emergent.

The Board has examined the medical evidence of record which 
shows that the veteran's condition was stable on April 30, 
1998.  An April 30, 1998, medical report shows that the 
veteran was stable.  Subsequent progress notes show that the 
veteran was being provided rehabilitative therapy.  However, 
there is no indication that the treatment provided was 
emergent.  Therefore, as the veteran's condition was recorded 
as stable on April 30, 1998, the Board finds that his 
condition was not emergent from May 1, 1998, to May 11, 1998, 
and thus he did not meet the criteria for entitlement to 
payment or reimbursement of unauthorized medical expenses.

Accordingly, the Board finds that the criteria for 
entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 27, 1998, to May 11, 
1998, are not met, and the veteran's claim therefor is 
denied.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. 
§ 17.120 (2000).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from April 27, 1998, to May 11, 
1998, is denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

